Dismissed and Opinion filed June 6, 2002








Dismissed and Opinion filed June 6, 2002.
 
 
In The
 
                                  Fourteenth
Court of Appeals          
_________________
 
NO. 14-01-01166-CV
____________
 
HARVEY ANGELO, Appellant/Cross-Appellee
 
V.
 
NEIMAN MARCUS, Appellee/Cross-Appellant
 

 
On
Appeal from the 189th District Court
Harris
County, Texas
Trial
Court Cause No. 97-61156
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment
signed August 28, 2001. 
On May 31, 2002, the parties filed a
joint motion to dismiss the appeal because the case has been settled. See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered
dismissed.  
 
PER CURIAM
Judgment rendered and Opinion filed June 6, 2002.
Panel consists of Justices Yates, Seymore,
and Guzman.
Do Not Publish C Tex. R. App. P. 47.3(b).